                    Case 1:14-cv-06914-ER Document 80 Filed 08/26/21 Page 1 of 1
                                          L AW OFFICE OF
                                     JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                             T ELEPHONE : 212.229.2249
                                                                                              F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM




                                                             $XJXVW൬൰൬൪൬൫

        VIA ECF                                                                                            x

        Hon. Edgardo RamosUnited States District Judge
        United States District Court for the Southern District of New York
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH                                              8/26/2021

        Re: Moreno-Baez v. Snack Company, LLC et al൫൮&9൰൳൫൮ (5

        Dear Judge Ramos:

                ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYe-referenced action. ๠HSODLQWL൵Zas ordered
        RQ$XJXVW൫൳൬൪൬൫WRVHUYHWKHRUGHr to show cause on defendants DQG¿OHSURRI RIVHUYLFH E\
        August ൬൯൬൪൬൫๠HSODLQWL൵DSRORJL]HVWRthe Court for WKHIDFWWKDWSODLQWL൵PLVVHGWKDt deDGOLQH
        DQGLQVWHDGPDLOHGWKHRUGHU to show cause and DFFRPSDQ\LQJGRFXPHQWVWRGHIHQGDQWVWRGD\
        UDWKHUWKDQ$XJXVW൬൯ ൬൪൬൫3ODLQWL൵therefore PRYHVWKH&ourt for an extension of time nunc pro
        tunc WR¿OHSURRIRIVHUYLFHIURP$XJXVW൬൯WR$XJXVW൬൰൬൪൬൫๠DWSURRIRIVHUYLFHZDV¿OHG
        WRGD\ ๠LVUHTXHst for an extension LVWKH¿UVW

                I thank the Court for its time and consideration.

                                                             5HVSHFWIXOO\VXEPLWWHG



                                                             -RKQ0*XUULHUL




                                 277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
